DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) generally recite(s) a method/CRM comprising instructions executed by a processor that receives an image, analyzes the image, queries a database using the code from the image, receiving information from the query, providing the receive information to a display device, receiving a selection of information received, generating a second query using that information and querying the database, receiving information from the second query, and providing that information to the display device.  These limitations, under their broadest reasonable interpretation, covers performance of the limitation in the mind (mental process) but for the recitation of generic computer components.  That is, other than reciting a “processor”, nothing in the claim element precludes the steps from practically being performed in the mind.  For example, the claim encompasses a user fetching data in response to inputs (sending and receiving of data).  The mere recitation of a generic processor, display, database, etc. does not take the claim out of the mental process grouping. 
This judicial exception is not integrated into a practical application because the additional elements of a processor, display, and database are merely recited at a high level of generality, as a generic processor performing a generic computer function of processing data (sending, receiving, querying, displaying).  Such a limitation is no more than mere instructions to apply the judicial exception to a generic computer component/ environment.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   Further, the judicial exception is not integrated into a practical application because there are not additional elements recited beyond the abstract idea to impose a meaningful limit as it is generally linking the abstract idea to a generic computer environment/ field of use without effecting a transformation/ improving a computer/ a particular machine as the idea is merely applied with a generic computer.  Additionally, it can be seen as an economic practice to look up and retrieve information on products.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than applying the exception using generic computer components/ environments, and thus mere instructions to apply an exception using generic compounds cannot integrate a judicial exception into a practical application or provide an inventive concept.  Additionally the claims do not provide an inventive concept as it is mere instructions to apply the exception using generic computer components which cannot provide an inventive concept.  Thus the independent claims are ineligible under 101.
The dependent claims remain rejected at least based on their dependency, and further noting that they merely specify details of the abstract idea without providing significantly more/ 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson (US 20140270335) in view of Liu et al. (US 20120304292) and Hankins, as recited in the previous Office Action.
Re claim 1, Larson teaches 
	Receiving, by a processor, an image of a label affixed to an item, the label being encoded with a code that is associated with the item, the code being encoded into the label via optical 
Analyzing by the processor, the image to detect the optical elements and determine the code using the detected optical elements;
Generating by the processor, a query including the code;
Querying, by the processor, a database for information regarding the item that is associated with the code using the generated query;
Receiving, by the processor, information from the database responsively to the query; and 
Facilitate by the processor, provision of the received information to a display device.  (abstract+ and FIG. 2+ which teach capturing an image using a smartphone and decoding to obtain decoded data and looking it up in a database to obtain additional information which is displayed on the device).
Though silent to the item being a food item with a food label affixed to it, paragraph [0047]+ teaches a plurality of distribution mediums.  The Examiner notes that the type of item or object (food) would have been obvious to provide similar information.  The Examiner notes that a food item/ label would not provide expected/ predictable results and it would have been obvious to modify the prior art for food labels/ items in order to provide the expected results of using covert data to lookup additional information about the product (using known means/ techniques applied to the food labels/ items for expected results). 
Re the limitation that the information includes a plurality of categories of information associated with the item, providing the information to a display device, receiving a selection of the category of information, generating a second query containing the selected category, querying the database, receiving the information responsive to this second query and facilitating 
Liu et al. teaches (paragraph [0035]+) that a webpage showing an item description may contain an external link to technical specs on a manufacturers website or a button to a third party web service that provides a rating of the item, or to the sellers own online store front.
Prior to the effective filing date it would have been obvious to combine the teachings to receiving information from the database responsive to the first query and including a plurality of categories of information associated with the foot item including at least a manufacturer of the food item and a third party food safety verification, the Examiner notes that Liu et al. teaches that the information from the first query it the information on the webpage.  Thus the extra links to the manufacturer website, third party websites, and storefront are interpreted as a plurality of categories associated with the item.  Though silent to a manufacturer and food safety verification entity, the Examiner notes that providing links to specific types of related information/ services is obviated by the teachings.  
The Examiner has interpreted that by displaying the first information page of the product, a processor has received instruction to display with first query information.
The Examiner has interpreted that the selection of the hyperlinks (Liu et al.) as a selection of the category of information as recited, which upon being clicked, results in the processor generating a second query, which queries a database server for information and which in turn causes the processor to display the second query information on the display (additional hyperlinks upon being used result in displaying of additional information, interpreted as responsive to the second query.  Again, though silent to a third party food safety verification entity, the Examiner notes that providing information relating to the products is an obvious 
Nonetheless, Hankins teaches (page 1/ paragraph (57) that the information can include manufacturer and health risks/ public health warnings and the like, which obviates third party food safety entity.
Prior to the effective filing date it would have been obvious to combine the teachings for providing additional food/ item related information to convey specific information.
Re claims 2-3, though silent to third party population/ maintenance/ verification, the Examiner notes it would have been obvious to have a third party control such aspects of the database to ensure accuracy and correctness of the stored data.  Further, the limitations of who performs the storage does not appear to significantly alter the method or provide unexpected results.  Therefore the use of a third party to perform the database management would have been obvious to try for organization and controlling the database to provide expected results, especially as it does not appear to alter the method of querying, receiving, and facilitating as recited.
Re claim 4, FIG. 1+ teaches logs/ text/ image.
Re claim 5, abstract+ teaches retrieving additional information for display.  Though silent to the specific type of data being displayed, the Examiner notes that it would have been obvious to one of ordinary skill in the art to display item information, including the specified types, as providing relevant item data.  The providing of a specific type of data is seen as non-functional 
Re claims 13-14, the limitations have been discussed above wherein the application of the label to a food item or set of food items does not provide unexpected results.  One would have been motivated to apply the teachings to food items for the same expected results of providing information.  The use of a single manufacturer to produce a set of food items is known in the art, wherein a set of food items can be within a single package or same products separately packaged.  
Re claim 15, merely specifying types of product related data is non-functional descriptive material that is not patentable as providing product information is an obvious expedient to provide information to a user.   
Re claim 16, the limitations have been discussed above.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson/ Liu et al./ Hankins, as discussed above, in view of Perkowski (US 20040210479).
Re claims 2-3, though silent to third party population/ maintenance/ verification Perkowski teaches such limitations (paragraph [0012] +).
Prior to the effective filing date it would have been obvious to combine the teachings to have a third party responsible for databases s known in the art to centrally control the records of different items/ object.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson/ Liu et al. / Hankins in view of Matthew (US 20150088642).
Re claims 2-3, though silent to third party population/ maintenance/ verification Matthew teaches such limitations (paragraph [0014] +).
Prior to the effective filing date it would have been obvious to combine the teachings to have a third party responsible for databases s known in the art to ensure accuracy and correctness.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson/ Liu et al. / Hankins. as discussed above, in view of Kanitz et al. (US 20070005173).
Re claim 6, the teachings of Larson/ Liu et al./ Hankins have been discussed above but are silent to the information regarding safety of the food item is verified by a third party entity (independent).
Kanitz et al. teaches barcoding food and fetching scanned data for display through a database, and specifically that historical data and new data including weight, grade, and inspector are included as data, such data able to be fetched from a database (paragraph [0028]+.
Prior to the effective filing date it would have been obvious to combine the teachings as an obvious expedient to provide item related content, wherein the results are obvious and predictable in that they serve to provide additional information about the item.
Re claim 7, the Examiner notes the claim recites that the information “pertains to” and is not recited as a positive limitation.  Therefore, the Examiner has interpreted that “food safety” information pertains to one of a test for biological contamination and chemical contamination of the food item as such tests relate to food safety.  The claim fails to positively recite a step of . 
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson/ Liu et al./ Hankins, as discussed above, in view of Wishnatzki et al. (US 20090242631) in view of Abbiss (US 20060200490).
Re claims 9-10, Larson teaches (paragraph [0117] +) that additional content associated with the code can be retrieved from a database or the internet.  The Examiner notes that it is well known and conventional in the art for additional information to be provided by linked webpages, broadly interpreted as fetched from a database/internet.  Larson is therefore relied upon as providing a website/internet linked to the scanning of the code, to obtain item information.  The Examiner notes that URL encoded barcodes are also known in the art and that providing additional hyperlinks would have been obvious to obtain additional information, the type of link (geographic) being obviated by the type of product.  
Larson/Liu et al. / Hankins is silent to origin of produce.
Wishnatzki et al. teaches origin of produce is stored in a barcode tracking database at a server with the master barcode for tracking purposes.
Prior to the effective filing date, it would have been obvious to combine the teachings in order for Larson to provide information on tracking/ origins of the item.
Larson/ Liu et al. / Hankins/ Wishnatzki et al. are silent to the webpage providing a request to the processor for a geographic location of the food source, querying the database of the geographic location, and mapping with two graphic elements and determining the distance from the current location to the food source location. 

Prior to the effective filing date it would have been obvious to combine the teachings in order to provide location based services as known in the art.
Though the prior art is silent to providing the directions to the source of the food item, the Examiner notes that as origin of the food is stored, the Examiner notes the use of location based services to provide directions/ maps/ distance to a specific location, from a current location to be applied to a source of the food would have been obvious to try for expected results of guiding a user to a location associated with the additional information stored on a webpage/ website.  Whether the location information is used to guide to a location of a source of the food or a different location, they are both based on data stored and therefore merely changing the coordinates (destination) when using location based services is well within the ordinary skill in the art for the expected results.
Additionally, as the Examiner notes that in light of the prior art it is obvious to display food data in response to reading a label as the type of item/ product scanned for information provision is not deemed to be patentably distinguishing over the prior art.  Therefore, as it is therefore obvious to display food data in response to reading a food label, and webpage presentation of food / item related information has been discussed above, it is therefore obvious to provide information in a way, and secondary references support providing specific information in another way (specific webpage), it would have been obvious to provide the specific information in the other known way for expected results of information providing.  
rd query, as discussed above, clicking on hyperlinks/ links on a webpage are interpreted as querying a host/ server/ database for information.  The contents of such hyperlinks to be a geographic location or other product related data, is well within the ordinary skill in the art to provide related information (information providing purposes).
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson/ Liu et al./ Hankins, as discussed above, in view of Hankins (US 20020079368).
Re claims 11-12, the teachings of Larson/ Liu et al. have been discussed above but are silent to receiving the food allergy preference and warning as recited.
Hankins teaches a user has programmed (input into processor) a nut allergy and when the barcode is scanned, a database is accessed for data and a warning is applied based on the user preference (paragraph [0061] +).
Prior to the effective filing date it would have been obvious to combine the teachings to provide guidance to the user based on their preferences input into the system regarding purchase/ use of the item.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson/ Liu et al./ Hankins, as discussed above, in view of Hokazono (US 20170098267).
Re claims 11-12, the teachings of Larson/ Liu et al. / Hankins have been discussed above but are silent to receiving the food allergy preference and warning as recited.
Hokazono teaches such limitations (FIG. 1+ wherein user preferences for allergies are entered and then when a product scanned with allergy information a warning is displayed). 
.
Claims 2-3, 5-7, and  15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson/ Liu et al./ Hankins, as discussed above, in view of CleanLabel (https://web.archive.org/web/20171103060759/http://www.cleanlabelproject.org/products/yummy-spoonfuls-only-apple-100-organic-baby-food/)
Re claim 15, the teachings of Larson/ Hudetz et al.  have been discussed above including webpages/ database pulling of additional product information but is silent to such information being related to scientific testing for food safety.
CleanLabel teaches such limitations via its report card testing.
Prior to the effective filing date it would have been obvious to combine the teachings.  One would have been motivated to combine the teachings as the Examiner notes that the prior art teaches providing additional product data, and that the type of product is a matter of design variation as having a food product or other type of product does not provide unexpected results and one would have been obvious to try for providing food related information.  Therefore, as the teachings to CleanLabel describe providing specific information, as it’s obvious to provide some information in a way, and it’s known to provide additional (safety) information in another way, providing the specific (safety) information in the known way would have been obvious to provide the information to a user.  
Re claims 2-3 and 5-7, the Examiner has interpreted that the database is a third party providing information about the products including food safety.  Though silent to the specific .
Claims 1, 5-7, and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hankins (EP 1117055A2) in view of Larson/ Liu et al. as discussed above.
Hankins teaches (abstract) the use of product database storing food product information accessible by a handheld barcode reader, including categories of information associated with the food such as third party food safety verification entity and manufacturer (paragraph (57/first page) which teaches manufacturer information and health warnings associated with the product, which obviates the third party safety verification entity).
Hankins is silent to the optical elements as recited and the queries.Larson/ Liu et al. teaches the optical elements as recited above and the queries.
Prior to the effective filing date it would have been obvious to combine the teachings for hiding the barcode so as to not intrude on the appearance of the package, for example while providing hyperlinks/ a link to fetch other information.  The types of information categories, though not specifically taught by the prior art, are well within the ordinary skill in the art for selecting based on the type of items being sold, for example.
Re claims 2-3 and 5-7, the Examiner has interpreted that the database is a third party providing information about the products including food safety.  Though silent to the specific information of claim 5, such extra data would have been obvious to include to provide more types of food related information for determining acceptability by the user.  User preferences are taught by the selected user characteristics.  The examine notes that a single manufacturer is an obvious expedient for production of food purposes as known in the art.  

Additional Remarks
As discussed above, the Examiner notes that codes for products linked to websites are taught.  Kandregula (paragraph [0017] +) teaches that QR codes can be used to link to additional information nutrition information, etc.) and teaches the use of hyperlinks further obviating that once on a website/ webpage, additional links/hyperlinks to related information is notoriously known in the art and reads on the recited queries to the server/ database.  The Examiner again contends that the content of such links is well within the ordinary skill in the art based on the products used.
	The Examiner also notes that 14/462,725, 12/493,961, 15/198,429 14/807,038 (claim 26), 14/560,083 are examples of similar mental process/ economic practice 101 rejections.  10/363,533 has a simple barcoder which can be a generic computer component.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive in light of the rejection above.  The Examiner has provided new art to Liu et al. which showed a webpage could contain links to other webpages.  In combination with the prior art teaching reading codes to be taken to webpages, the combination of such references is obvious in order to provide more detailed/ linked information.  The Examiner notes the type of information is an obvious matter of system constraints, depending on the type of object/ item/ service of interest.




Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL I WALSH/Primary Examiner, Art Unit 2887